DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendments filed 4/6/2021 and 6/11/2021 have been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 and 5-11 of U.S. Patent No. 10,969,086. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-2 of the instant application are obvious variants of Claims 1-2 of the parent ‘086 patent, with Claims 3 and 7-11 of the instant application corresponding to Claims 3 and 5-9 of the parent ‘086 patent, as shown in the table below with differences underlined.

US Pat. 10,969,086
Claim 1: A light comprising: 
a housing including a front face, a first face oriented at a first oblique angle with respect to the front face, and a second face oriented at a second oblique angle with respect to the front face; 
a light source including a plurality of LEDs arranged to emit light from the front face; 
and 
a power source configured to provide power to the light source; 
wherein the second oblique angle is different than the first oblique angle, 
wherein the first face and the second face each define a surface configured to support the light, 
wherein the first face includes two legs spaced from one another, and wherein the second face includes two legs spaced from one another.
Claim 1: A light comprising: 
a housing including a front face, a first face, a second face, and a first surface arranged adjacent the first face; 
a lens coupled to the front face; 
a light source covered by the lens; and 
a power source configured to provide power to the light source, 
wherein the first face is angled at a first oblique angle with respect to the front face, the second face is angled at a second oblique angle with respect to the front face, and the first surface is angled at a third oblique angle with respect to the front face, 
wherein the first face, the second face, and the first surface each define a surface configured to support the light, 
wherein the first face includes two legs spaced from one another and extending away from the first surface.

a housing including a front face, a first face oriented at a first oblique angle with respect to the front face, and a second face oriented at a second oblique angle with respect to the front face; 
a light source including a plurality of LEDs arranged to emit light from the front face; 
and 
a power source configured to provide power to the light source; 
wherein the second oblique angle is different than the first oblique angle, 
wherein the first face and the second face each define a surface configured to support the light, 
wherein the first face includes two legs spaced from one another, and wherein the second face includes two legs spaced from one another.
Claim 2: The light of claim 1, wherein the second face includes two legs spaced from one another.
Claim 2: The light of claim 1, wherein the housing includes a first surface arranged adjacent the first face, and wherein the 


a lens coupled to the front face; 
a light source covered by the lens; and 
a power source configured to provide power to the light source, 
wherein the first face is angled at a first oblique angle with respect to the front face, the second face is angled at a second oblique angle with respect to the front face, and the first surface is angled at a third oblique angle with respect to the front face, 
wherein the first face, the second face, and the first surface each define a surface configured to support the light, 
wherein the first face includes two legs spaced from one another and extending away from the first surface.

and wherein the two legs of the second face extend away from the second surface.
2, wherein the housing includes a first side face arranged adjacent the first face and the second face, the first side face angled at a fourth oblique angle with respect to the front face.
Claim 5: The light of claim 1, wherein the housing includes a first side face arranged adjacent the first face and the second face, the first side face angled at a fourth oblique angle with respect to the front face.
Claim 8: The light of claim 7, wherein the first side face includes two legs spaced apart from one another and extending away from the front face.
Claim 6: The light of claim 5, wherein the first side face includes two legs spaced apart from one another and extending away from the front face.
Claim 9: The light of claim 8, wherein the housing includes a second side face arranged adjacent the first face and the second face, the second side face arranged opposite the first side face and angled at a fifth oblique angle with respect to the front face.
Claim 7: The light of claim 6, wherein the housing includes a second side face arranged adjacent the first face and the second face, the second side face arranged opposite the first side face and angled at a fifth oblique angle with respect to the front face.
Claim 10: The light of claim 9, wherein the second side face includes two legs 
7, wherein the second side face includes two legs 
10, wherein the first oblique angle, the second oblique angle, the third oblique angle, the fourth oblique angle, and the fifth oblique angle are all different from one another.
Claim 9: The light of claim 8, wherein the first oblique angle, the second oblique angle, the third oblique angle, the fourth oblique angle, and the fifth oblique angle are all different from one another.


As shown in the table above, Claim 1 of the instant application recites almost all of the limitations of Claim 1 of the parent ‘086 patent, with the exception of the limitation “wherein the second face includes two legs spaced from one another” in line 12 of Claim 1 of the instant application that is recited in Claim 2 of the parent ‘086 patent, and the recitation that the light source “including a plurality of LEDs” in line 5 of the instant application.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the light recited in Claim 1 of the parent ‘086 patent by selecting LEDs as the light source.  One would have been motivated since LEDs are notoriously well-recognized in the illumination art to have many desirable advantages, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, faster reaction times, and low heat production, over other light sources.
.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 10 and 16 of U.S. Patent No. 10,969,086. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 18 of the instant application is an obvious variant of Claims 10 and 16 of the parent ‘086 patent, as shown in the table below with differences underlined.
Instant application
US Pat. 10,969,086
Claim 18: A light comprising: 
a housing including a front face, a first face, a second face, and a first surface arranged adjacent the first face; 
a lens coupled to the front face; 
a light source covered by the lens; and 
a power source configured to provide power to the light source, 
wherein the first face is angled at a first oblique angle with respect to the front face, the second face is angled at a second oblique angle with respect to the front face, and the first surface is angled 
wherein the first face includes two legs spaced apart from one another, and 
wherein the two legs of the first face at least partially define handle portions of the housing for carrying the light.

a housing including a front face, a first face, a second face, and a first surface arranged adjacent the first face; 
a lens coupled to the front face; 
a light source covered by the lens; and 
a battery pack removably coupled to the housing, the battery pack configured to provide power to the light source, 
wherein the first face is angled at a first oblique angle with respect to the front face, the second face is angled at a second oblique angle with respect to the 
wherein the first face, the second face, and the first surface each define a surface configured to support the light, 
wherein the first oblique angle, the second oblique angle, and the third oblique angle are all different from one another, and 
wherein the battery pack is arranged between the first face and the second face.

Claim 16: The light of claim 10, wherein the first face includes two legs spaced apart from one another.


As shown in the table above, Claim 18 of the instant application is a broader version of Claim 10 of the parent ‘086 patent, and the limitation “wherein the first face includes two legs spaced apart from one another” in line 10 of Claim 18 of the instant application is fully recited in Claim 16 of the parent ‘086 patent. Further, one of ordinary skill in the art would have recognized that the “two legs spaced apart from one another” on the first face as recited in Claim 16 of the parent ‘086 patent “at least partially define .

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 18 of U.S. Patent No. 10,969,086. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 18 of the instant application is an obvious variant of Claim 18 of the parent ‘086 patent, as shown in the table below with differences underlined.
Instant application
US Pat. 10,969,086
Claim 18: A light comprising: 
a housing including a front face, a first face, a second face, and a first surface arranged adjacent the first face; 
a lens coupled to the front face; 
a light source covered by the lens; and 
a power source configured to provide power to the light source, 
wherein the first face is angled at a first oblique angle with respect to the front face, the second face is angled at a second oblique angle with respect to the 
wherein the first face includes two legs spaced apart from one another, and 
wherein the two legs of the first face at least partially define handle portions of the housing for carrying the light.

a housing including a front face, a first face, a second face, and a first surface arranged adjacent the first face; 
a lens coupled to the front face; 
a light source covered by the lens; and 
a power source configured to provide power to the light source, 
wherein the first face is angled at a first oblique angle with respect to the front face, the second face is angled at a second oblique angle with respect to the 
wherein the first oblique angle, the second oblique angle, and the third oblique angle are all different from one another, and 
wherein a portion of the housing on which the first face is arranged defines a handle for carrying the light.


As shown in the table above, almost all the limitations recited in Claim 18 of the instant application are recited in Claim 18 of the parent ‘086 patent except for the last two limitations recited in lines 10-12 of Claim 18 of the instant application.  However, one of ordinary skill in the art would have recognized that the “two legs spaced apart from one another … of the first face” which “at least partially define handle portions of the housing for carrying the light” recited in lines 10-12 of Claim 18 of the instant application are “a portion of the housing on which the first face is arranged defines a handle for carrying the light” as recited in lines 12-13 of Claim 18 of the parent ‘086 patent.  Therefore, Claim 18 of the instant application is an obvious variant of Claim 18 of the parent ‘086 patent and is not patentably distinct from Claim 18 of the parent ‘086 patent.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 10 of U.S. Patent No. 10,704,774. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 18 of the instant application is an obvious variant of Claims 1 and 10 of the parent ‘774 patent, as shown in the table below with differences underlined.
Instant application
US Pat. 10,704,774
Claim 18: A light comprising: 
a housing including a front face, a first face, a second face, and a first surface arranged adjacent the first face; 
a lens coupled to the front face; 
a light source covered by the lens; and 
a power source configured to provide power to the light source, 
wherein the first face is angled at a first oblique angle with respect to the front face, the second face is angled at a second oblique angle with respect to the front face, and the first surface is angled at a third oblique angle with respect to the front face, 
wherein the first face includes two legs spaced apart from one another, and 
wherein the two legs of the first face at least partially define handle portions of the housing for carrying the light.

a housing including a front face, a first face, a second face, and a first surface arranged adjacent the first face; 
a lens coupled to the front face; 
a light source covered by the lens; and 
a power source configured to provide power to the light source, 
wherein the first face is angled at a first oblique angle with respect to the front face, the second face is angled at a second oblique angle with respect to the front face, and the first surface is angled at a third oblique angle with respect to the front face, 
wherein the first face, the second face, and the first surface each define a surface configured to support the light, and 
wherein the first oblique angle, the second oblique angle, and the third oblique angle are all different from one another.

Claim 10: The light of claim 1, wherein a portion of the housing on which the first face is arranged defines a handle for carrying the light.


As shown in the table above, almost all the limitations recited in Claim 18 of the instant application are recited in Claim 1 of the parent ‘774 patent except for the last two limitations recited in lines 10-12 of Claim 18 of the instant application.  However, one of ordinary skill in the art would have recognized that the “two legs spaced apart from one another … of the first face” which “at least partially define handle portions of the housing for carrying the light” recited in lines 10-12 of Claim 18 of the instant application are “a portion of the housing on which the first face is arranged defines a handle for carrying the light” as recited in Claim 10 of the parent ‘774 patent.  Therefore, Claim 18 of the instant application is an obvious variant of Claims 1 and 10 of the parent ‘774 patent and is not patentably distinct from Claims 1 and 10 of the parent ‘774 patent.

Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 19 of U.S. Patent No. 10,704,774. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 18 of the instant application is an obvious variant of Claim 19 of the parent ‘774 patent, as shown in the table below with differences underlined.
Instant application
US Pat. 10,704,774
Claim 18: A light comprising: 
a housing including a front face, a first face, a second face, and a first surface arranged adjacent the first face; 
a lens coupled to the front face; 
a light source covered by the lens; and 
a power source configured to provide power to the light source, 
wherein the first face is angled at a first oblique angle with respect to the front face, the second face is angled at a second oblique angle with respect to the front face, and the first surface is angled at a third oblique angle with respect to the front face, 
wherein the first face includes two legs spaced apart from one another, and 
wherein the two legs of the first face at least partially define handle portions of the housing for carrying the light.

a housing including a front face, a first face, a second face, and a first surface arranged adjacent the first face; a lens coupled to the front face; 
a light source covered by the lens; and 
a power source configured to provide power to the light source, 
wherein the first face is angled at a first oblique angle with respect to the front face, the second face is angled at a second oblique angle with respect to the front face, and the first surface is angled at a third oblique angle with respect to the front face, 
wherein the first face, the second face, and the first surface each define a surface configured to support the light, 
wherein the first oblique angle, the second oblique angle, and the third oblique angle are all different from one another, and 
wherein a portion of the housing on which the first face is arranged defines a handle for carrying the light.


As shown in the table above, almost all of the limitations recited in Claim 18 of the instant application are recited in Claim 19 of the parent ‘774 patent except for the last two limitations recited in lines 10-12 of Claim 18 of the instant application.  However, one of ordinary skill in the art would have recognized that the “two legs spaced apart from one another … of the first face” which “at least partially define handle portions of the housing for carrying the light” recited in lines 10-12 of Claim 18 of the instant application are “a portion of the housing on which the first face is arranged defines a handle for carrying the light” as recited in lines 14-15 of Claim 19 of the parent ‘774 patent.  Therefore, Claim 18 of the instant application is an obvious variant of Claim 19 of the parent ‘774 patent and is not patentably distinct from Claims 19 of the parent ‘774 patent.

Allowable Subject Matter
Claims 1-3, 7-11, and 18 would be allowable if rewritten or amended to overcome the Nonstatutory Double Patenting rejection(s) set forth in this Office action, or upon the receipt of timely filed Terminal Disclaimers to overcome the Nonstatutory Double Patenting Rejections.

Claims 4-6, 12-13, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “A light comprising: a housing including a front face, a first face oriented at a first oblique angle with respect to the front face, and a second face oriented at a second oblique angle with respect to the front face; a light source including a plurality of LEDs arranged to emit light from the front face; and a power source configured to provide power to the light source, wherein the second oblique angle is different than the first oblique angle, wherein the first face and the second face each define a surface configured to support the light, wherein the first face includes two legs spaced from one another, and wherein the second face includes two legs spaced from one another” (emphasis added).
Although lighting devices are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 1.

Claims 2-13 depend on Claim 1.

Regarding claim 14, the claim is allowable for the same reasons discussed above with regards to Claim 1.

Claims 15-17 depend on Claim 14.

Regarding claim 18, the claim is considered to recite allowable subject matter for the same reasons discussed above with regards to Claims 1 and 14.

Claims 19-20 depend on Claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of lights which are supported by one or more surfaces of their housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875